*41Dissenting Opinion by
Judge Mencee:
I respectfully dissent.
I read Obradovich Liquor License Case, 386 Pa. 342, 126 A. 2d 435 (1956), to hold that the Liquor Code prescribes the same requirements for premises to be licensed to a new licensee by transfer as is required for the original issuance of a license. At page 347 of the Obradovich case, supra, it is stated: “It will be noted that this section of the Code [Section 468 dealing with transfers] prescribes the same requirements as to person and place for the allowance of a transfer as for the original issuance of a license; . . . the place must be one for which the license could have been lawfully issued originally. . . .” (Emphasis supplied.)
Here, the premises being within 300 feet of a church and a school, the Board could properly refuse the original issuance of a license,1 and since the same requirements as to premises apply to a new licensee by transfer as are required for the original issuance of a license, I fail to understand why the Board could not properly refuse appellant’s application in this case. In Obradovich, supra, it was carefully noted that it was an admitted fact that the premises were not within the 300-foot prohibition of a church, hospital, school, etc. Such is not the case here where the admitted fact is just the contrary.
I would affirm the lower court.
Judge Blatt joins in this dissent.

 Section 404 of Article IV of the Liquor Code, Act of April 12, 1951, P. L. 90, 47 P.S. §4-404.